Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 5/11/2021, with respect to the rejection(s) of claim(s) 1-17, 19-21, 23-26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith et al. US 2011/0052318.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19, 20 depend from canceled claim 18.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 1, 2, 4, 6, 7, 9-11, 17, 19-21, 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith et al. US 2011/0052318.  Smith et al. disclose a modular walkway, see Fig. 30, comprising:  A plurality of base mats (12) made of recycled materials like rubber/plastic.  
The base mat having a ground-facing surface and an upward facing surface.  Fig. 8a.
The upward facing surface including a plurality of parallel ribs (40) which may be 
	arranged in a grid pattern (46) using 2 sets of parallel ribs.  [61-64, 71-0079].
A plurality of paver pieces (14) having a roughened upper surface for use as a slip-
resistant walking surface.  [0067]. The paver pieces having a bottom surface including a plurality of recesses (30) complimentarily shaped to receive the ribs of respective base mats and/or adjacent base mats, thereby interconnecting plural base mats & paver pieces into extended walkways. [68-70], Figs. 8b-8c.  Smith et al. explicitly recite in [0077] “Any variety of protrusions or recess may be used so long as the paver pieces and substrates are sufficiently complementary to provide lateral stability”.  Figs. 12, 13 illustrate embodiments wherein the recesses extend from end to end and side to side, forming open grids (46) for receiving complimentary-shaped paver pieces (14). See also Figs. 27-31, 35-37.  Therefore, it would have been obvious, if not inherent, to one of ordinary skill in the art before the effective filing date of the claimed invention that Smith et al. discloses or at least reasonably suggests an 1 set of parallel, spaced ribs & recesses extending side to side or end to end see Figs. 38a-c.


With respect to claims 2, 7 Smith et al. discloses at least two parallel ribs (40) on each mat.  Fig. 8a.

With respect to claims 4, 6, 9 Smith et al. disclose the paver pieces are made of a composite of recycle rubber and plastic and include a slip-resistant surface.  [0093-95].

With respect to claims 10, 11 see Figs. 31-36; [0114-0120].

With respect to claims 17, 21, 23-26 Smith et al. explicitly recite in [0077] “Any variety of protrusions or recess may be used so long as the paver pieces and substrates are sufficiently complementary to provide lateral stability”.  Figs. 12, 13 illustrate embodiments wherein the recesses extend from end to end and side to side, forming open grids (46) for receiving complimentary-shaped paver pieces (14). See also Figs. 27-31, 35-37.  Therefore, it would have been obvious, if not inherent, to one of ordinary skill in the art before the effective filing date of the claimed invention that Smith et al. discloses or at least reasonably suggests an embodiment including 1 set of parallel, spaced ribs and recess extending side to side or end to end. See Figs. 38a-c.

With respect to claims 19, 20 Smith et al. disclose the base mats can be square or rectangular and made in a molding process.  [0061-64].

Claims 3, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 2011/0052318 in view of Phillips et al. US 8,784,001.  Smith et al. disclose a modular walkway including base mats (12) and paver pieces (14) having slip-resistant surfaces and made from recycled rubber and/or plastic.  [0061, 94].  But do not 
disclose making the walkway reflective.  However, Phillips et al. teach a modular road/walkway, for use by heavy machinery and personnel in oil fields.  Wherein the interlocking mats/segments are made from recycled plastic and reflective material.
See Col. 1, lns, 30-35, Col. 2, ln. 20-27, Col. 6, ln. 60-Col. 7, ln. 30.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plastic, modular walkway elements of Smith et al. with reflective material, as taught by Phillips et al. in order to increase safety.

Claims 5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 2011/0052318 in view of Phillips et al. US 8,382,393.
Smith et al. disclose a modular walkway including base mats (12) and paver pieces (14) having slip-resistant surfaces and made from recycled rubber and/or plastic.  [0061, 94].
But does not disclose making the walkway reflective.  However, Phillips ‘303 teaches a modular walkway made of recycled materials comprising multilayers of members (114, 116, 118) connected together using fasteners such as lag screws.  Col. 2, lns. 20-40. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the plastic, modular walkway elements of Smith et al. with fasteners as taught by Phillips et al. in order to dissipate static electricity on the surface of the mats and increase safety of man and machines.  
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 2011/0052318 in view of Sarver US 4,600,337.  Smith et al. disclose a modular walkway including base mats (12) and paver pieces (14) having slip-resistant surfaces and made from recycled rubber and/or plastic.  [0061, 94].  Wherein articulated pathways can be formed, as shown in Figs 27c, 30. But does not disclose making intersections of pathways.  However, Sarver teaches a mat system comprising a plurality of interconnected mats form multiple pathways intersecting at a central mat segment.  See Figs. 6, 7.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the articulated, modular walkway of Smith et al. with junction mats and methods of making interconnecting pathways, as taught by Sarver, in order to form integrated pathways in parks and nature preserves.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding 


is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				8/2/2021